The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the Information Disclosure Statements of December 17, 2020, certain references were not considered because a concise explanation of the relevance (37 CFR § 1.98(a)(3); MPEP § 609.04(a) III) and/or a complete copy (37 CFR § 1.98(a)(2); MPEP § 609.04(a) II) and/or the date (37 CFR § 1.98(b)(5); MPEP § 609.04(a) I) was not provided.
The disclosure is objected to because of the following informalities:  In paragraph 8, the last line lacks proper grammatical syntax.  In paragraph 22, seventh line, “need” should evidently be replaced by --knee--.  In paragraph 66, “14” should read --15--.  Paragraph 87 should make reference to Figure 12.  In paragraph 91, last line, “perpendicularly” should apparently be replaced by --perpendicular--.  In paragraph 94, last line, it is recommended that “at” be replaced with --from--.  Paragraph 101 should end with a period.  In paragraph 107, reference character “O1” is not believed to be present in the drawings.  In paragraph 110, sixth line, “330” should be --328--.  In paragraph 126, ninth line, “too” is misspelled.  In paragraph 135, fifth line, the period between “368” and “370” should be replaced with a comma.  In paragraph 136, fourth line, --of-- should be inserted between “termination” and “second”.  In paragraph 142, sixth line, “contrast” is misspelled.  Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6-9, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Egilsson et al., US 2009/0036999 A1, which discloses a prosthetic liner comprising a cushion layer defining a lattice structure with sub-layers 84, 86, 88, 90 forming various interstices therebetween (Figures 14-15; paragraphs 0122+).  The liner may additionally include an outer layer or distal cup (paragraphs 0021-0022, 0032, 0065-0066, 0145) and a facing layer having apertures communicating with the interstices for transfer of air and moisture (page 9, claims 1 and 12-13; abstract; Figures 1-4; paragraphs 0063-0064).  Regarding claim 2, the cushion layer has a thickness greater than that of the facing layer (paragraphs 0019, 0068).  Regarding claims 6-9, filaments are oriented in different directions according to sub-layer (Figure 15; paragraphs 0033-0036, 0124) and optionally bonded without an adhesive (paragraphs 0063, 0128).  Regarding claims 13-14, the distal cup is formed from an outer layer chemically bonded to the cushion layer (paragraph 0063) and is of a vapor and moisture impermeable solid mass of elastomeric material (paragraphs 0016, 0021-0022, 0032, 0065-0066, 0077).  
Claims 3-5, 10-12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Egilsson et al., US 2009/0036999 A1.  Regarding claim 3, the facing layer may be formed of a silicone (paragraph 0073), and such a material having a lower durometer than a material forming the cushion layer would have been obvious in order to provide comfort to the wearer while also maintaining gaps 94 (paragraphs 0016, 0032, 0125, 0132-0133).  Regarding claim 4, values generally of the claimed surface area ratio would have been obvious under routine analysis or experimentation in order to maintain the structural integrity of the facing layer, with motivation provided by the last sentence of paragraph 0083.  Regarding claim 5, a layer with apertures matching those of a facing layer would have been obvious from the “tacky inner surface” (paragraph 0017) in order to enhance comfort as well as support (paragraphs 0016, 0032) via respective layer hardnesses (paragraphs 0004, 0010).  Regarding claims 10 and 12, cushioning layer tapering thicknesses were common in the art at the effective filing date of the present invention and would have been obvious in order to suit user preferences and residual limb geometries as to cushioning weight (paragraphs 0005, 0065, 0067, 0069, 0147), and the facing layer having a generally uniform thickness is apparent from Figure 4 (MPEP § 2125).  Regarding claims 11 and 19, omitting one or more sub-layers (Figure 15) in proximal regions of the prosthetic liner would have been obvious in order to impart more flexibility and comfort near a knee or thigh (paragraph 0129) while maintaining sufficient cushioning in distal regions.  Regarding claim 15, the distal cup having more than one layer would have been obvious to the ordinary practitioner in order to facilitate durable anchorage or affixation of the locking pin (paragraphs 0022, 0066).
Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Egilsson et al., US 2009/0036999 A1, in view of Egilsson et al., US 2007/0123998 A1.  Egilsson et al. ‘999 apparently lack a seal region but indicate the prosthesis attachment mechanisms may include “a vacuum with sleeve” or “seal-in suspension elements” (paragraphs 0022, 0066), so seals similar to those illustrated in Figures 45-47 of Egilsson et al. ‘998 (reference character 316; paragraphs 0102-0110) would have been obvious, with the ordinary practitioner having been left to devise a vacuum system and with further motivation provided by both teachings utilizing fabric materials amenable to the passage of silicone during fabrication (Egilsson et al. ‘998: paragraphs 0108, 0110), the distal cup and the facing layer being of silicone in Egilsson et al. ‘999 (paragraphs 0073, 0077).  Regarding claims 17 and 20, the facing layer transitioning into and chemically bonded with a distal layer having no apertures would have been obvious in order to prevent or minimize leakage into or across the seal and distal regions.  Regarding claim 18, under an alternative interpretation, layer 84 (Figures 14-15 of Egilsson et al. ‘999) corresponds to the external porous textile layer, with the remaining sub-layers 86, 88, 90 collectively equated to the cushion layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774